Citation Nr: 0628638	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  06-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for type 
II diabetes mellitus and for a skin condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 
2002).  In a case of records held by a Federal department or 
agency, VA shall continue their efforts to obtain these 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Id.  

The May 2005 field examination report shows that the veteran 
receives Social Security Administration (SSA) disability 
benefits.  SSA decisions are not controlling for VA purposes, 
but they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits); See also Collier v. Derwinski, 1 
Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Additionally, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that where SSA disability 
benefits have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

The May 2005 field examination report further indicates that 
the veteran receives routine medical care from the VA medical 
center in Fayetteville, AR and at the VA Satellite Clinic in 
Mt. Vernon, MO.  Only one VA treatment note from February 
2004 has been associated from the file.  The RO should obtain 
any outstanding VA medical records and associate them with 
the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, the case is 
REMANDED for the following action:

1. The RO should secure a release of 
information for SSA records.  The RO 
should then request, from the SSA, all 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as medical records relied upon 
concerning that claim.  If the search for 
such records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  The RO should obtain all outstanding 
treatment records from the VA Medical 
Center in Fayetteville, AR and the VA 
Satellite Clinic in Mt. Vernon, MO and 
should associate them with the claims 
file.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by CAVC for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
